Citation Nr: 0008984	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for diabetes.

2.  Entitlement to service connection for diabetic 
retinopathy and kidney problems.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The issues of service connection for diabetic retinopathy and 
kidney problems are addressed in the remand section of this 
decision, hereinbelow. 


FINDINGS OF FACT

1.  In a March 1984 rating decision, the RO denied service 
connection for diabetes on the basis that the disorder was 
not shown until 1976, many years after separation from active 
duty; although notified of the decision and of his appellate 
rights in a March 1984 letter, the veteran did not appeal 
that determination.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the March 
1984 decision denying service connection for diabetes.  

3.  The veteran's reopened claim of service connection for 
diabetes is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for diabetes.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for diabetes.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for signs 
or symptoms of diabetes.  

In October 1983, the veteran submitted a claim for benefits 
for diabetes.  He indicated that he was treated for the 
disorder in March 1970 during basic training and again in 
1976 by a Dr. Aronow.

In December 1983, the RO received medical reports from Irving 
Aronow, D.O., indicating treatment for diabetes, 
tuberculosis, and other health problems.  These reports 
indicate that the earliest treatment for symptoms of diabetes 
was given on September 7, 1976.  On that date, weight loss, 
increased thirst, weakness, and fatigue were noted, and the 
report further notes "will hospitalize."  Subsequent 
reports indicate continued treatment for diabetes.

In a March 1984 rating decision, the veteran's claim was 
denied on the basis that diabetes was not shown until 1976.  
He was notified by letter of this denial in March 1984 but 
did not appeal that decision. 

In June 1996, the veteran applied for service connection for 
diabetes and for diabetic retinopathy and kidney problems.  
He indicated that diabetes began in 1972 and that retinopathy 
and kidney problems began in 1991.  He reportedly received 
treatment for diabetes on July 10, 1972, by a Dr. Giorgini; 
from August 1976 to the present by Dr. Aronow; on September 
7, 1976, at Massapequa General Hospital; and from 1992 to the 
present at VA.

The RO received VA treatment records in July 1996 indicating 
ongoing treatment for diabetes, retinopathy, nephropathy and 
other health problems beginning in 1993. 

In July 1996, the Massapequa General Hospital reported that 
they had no records from 1976.

In August 1996, Dr. Giorgini informed the RO that his records 
indicated that he saw the veteran only once and that the 
visit was for external otitis and that it occurred in July 
1972.

In a September 1996 rating decision, the RO determined that 
no new and material evidence had been submitted to reopen a 
claim of service connection for diabetes.  In that decision, 
the RO also determined that claims of service connection for 
diabetic retinopathy and kidney problems were not well 
grounded.  

In October 1996, the veteran submitted a magazine article 
that noted that the average time between onset of diabetes 
and diagnosis is seven to 10 years and that it was estimated 
that half of all Americans with the disease did not know it.  
The article mentioned that urinalysis did not always detect 
diabetes; a blood-sugar level test was recommended.

In October 1996, the veteran also submitted additional 
medical reports indicating treatment for diabetes as early as 
September 7, 1976.  These reports are either duplicates of 
earlier submitted reports or do not show relevant treatment 
any earlier than reports considered in the March 1984 rating 
decision.  

In January 1997, the RO issued a Statement of the Case that 
addressed all of the above-mentioned evidence.  No 
supplemental statement of the case concerning the issues on 
appeal has been issued since that time.

In August 1997, Dr. Aronow reported that the veteran's Type I 
diabetes was first diagnosed in September 1976.  Dr. Aronow 
opined, "It is more likely than not that [the veteran] had 
subclinical diabetes a few to several years prior to 
developing overt diabetes mellitus."  

In August 1997, the veteran reported that according to 
Taeber's Cyclopedic Medical Dictionary, 15th edition, and The 
Merck Manual, onset of diabetes mellitus is usually 
insidious.  

II.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issues at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the March 1984 rating decision, the veteran has 
submitted a medical opinion by his private treating physician 
that indicates that diabetes may have begun much earlier than 
previously reported.  He also submitted a magazine article 
advocating that position.  The Board finds that this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence is 
certainly new, as it was not of record at the time of the 
December 1989 rating decision.  At the time of the March 1984 
rating decision, the earliest date of onset was in 1976.  The 
new evidence suggests incurrence of the disease earlier than 
1976.  Thus, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for diabetes.  

As the veteran's representative has pointed out, it appears 
that the RO has relied upon the now overturned Colvin 
standard of review for new and material evidence.  In some 
circumstances, the Board would have to remand the case in 
order for the RO to address these issues as prescribed in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, however, the 
veteran has not been prejudiced by the Board's favorable 
decision.

III.  Well groundedness

As the veteran's claim of service connection for diabetes has 
been reopened, the Board must now determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the Dr. Aronow's opinion that the veteran likely 
had had subclinical diabetes a few to several years prior to 
developing overt diabetes mellitus in September 1976, as well 
as the treatise evidence supporting insidious onset of 
diabetes, the Board finds that the claim of service 
connection for diabetes is well grounded.  38 U.S.C.A. 
§ 5107.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for diabetes and the claim is 
well grounded, the appeal is allowed to this extent subject 
to further action as discussed hereinbelow.


REMAND

The Board notes that relevant evidence has been received 
since the RO issued a Statement of the Case.  The RO has not 
considered this newly submitted evidence, and the claims file 
does not reflect that the veteran has waived his right to 
initial RO review of the evidence.  

Furthermore, the issues of service connection for diabetic 
retinopathy and kidney problems are dependent on whether 
service connection is granted for diabetes; that is, these 
claims are inextricably intertwined.  Therefore, the appeal 
for service connection for diabetic retinopathy and for 
kidney problems must be deferred pending the outcome of the 
appeal of service connection for diabetes.

For the foregoing reasons, the Board finds that additional 
development is required, and the claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
diabetes since service.  The veteran 
should be instructed to submit all 
medical evidence which tends to support 
his assertions that his diabetes was 
incurred in service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and likely date of onset of his diabetes.  
All indicated tests, including 
audiometric testing, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically provide an opinion as to the 
likelihood that his diabetes was incurred 
in service.  Complete rationale for the 
opinions expressed should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue of service 
connection for diabetes.  Thereafter, the 
RO should conduct any indicated 
development and review the issues of 
service connection for diabetic 
retinopathy and kidney problems.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals




 

